Case 2:19-cv-01005-AB-KS Document 116 Filed 09/21/20 Page 1 of 3 Page ID #:1745



        MICHAEL ZWEIBACK (SBN 143549)
    1   ERIN COLEMAN (SBN 281092)
        ZWEIBACK, FISET & COLEMAN LLP
    2
        523 W. 6th Street, Suite 450
        Los Angeles, CA 90014
        Telephone: (213) 266-5170
    3   Facsimile: (213) 289-4025
        Email: Michael.Zweiback@zfclaw.com
        Email: Erin.Coleman@zfclaw.com
    4

    5   Attorneys for Defendant/Counter Claimant
        JOHN DOE
    6

    7
                          UNITED STATES DISTRICT COURT FOR THE
    8                          CENTRAL DISTRICT OF CALIFORNIA
        ___________________________________
    9   JANE DOE, an individual,              ) Case No. 2:19-cv-1005-AB-KS
                      Plaintiff,              )
   10                                         )
              v.                              ) NOTICE OF SETTLEMENT
   11                                         )
        CALIFORNIA INSTITUTE OF               )
   12
        TECHNOLOGY, a California Corporation; )
        JOHN DOE, an individual; KEVIN        )
        GILMARTIN, an individual; and DOES 1 )
   13
        through 100, inclusive,               )
                      Defendants.             )
   14
        __________________________________ )
        ___                                   )
   15
        JOHN DOE, an individual,              )
                      Counter Claimant,       )
   16
                                              )
              v.                              )
   17                                         )
        JANE DOE, an individual,              )
   18                  Counter Defendant.     )
                                              )
   19                                         )
                                              )
   20                                         )

   21

   22
                                                               NOTICE OF SETTLEMENT
   23                                                               2:19-cv-1005-AB-KS
Case 2:19-cv-01005-AB-KS Document 116 Filed 09/21/20 Page 2 of 3 Page ID #:1746




    1         PLEASE TAKE NOTICE, pursuant to Local Rule 40-2, that Plaintiff and Counter

    2
        Defendant JANE DOE and Defendant and Counter Claimant JOHN DOE have reached a
        preliminary settlement, which, when the long form settlement agreement is finalized, will
    3
        provide for the prompt dismissal with prejudice of all claims in the complaint and
    4   countercomplaint.
    5

    6
         DATED: September 21, 2020            ZWEIBACK, FISET & COLEMAN LLP
    7
                                              /s/ Michael Zweiback
    8                                         Michael Zweiback
                                              Attorneys for Defendant/Counter Claimant
    9
                                              JOHN DOE

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21                                               1

                                                                        NOTICE OF SETTLEMENT
   22                                                                        2:19-cv-1005-AB-KS

   23
Case 2:19-cv-01005-AB-KS Document 116 Filed 09/21/20 Page 3 of 3 Page ID #:1747




    1
                                         PROOF OF SERVICE

    2          I, Michael Zweiback, declare:

    3          I am employed in the County of Los Angeles, State of California. I am over the age
        of 18 and not a party to the within action. My business address is ZWEIBACK, FISET &
        COLEMAN LLP, 523 W. 6th Street, Suite 450, Los Angeles, CA 90014.
    4

    5       On September 21, 2020, I served the document(s) described as NOTICE OF
        SETTLEMENT on the interested parties via the Court’s CM/ECF:
    6
         Anahita Sedaghatfar                                      Attorneys for
    7    THE COCHRAN FIRM-CALIFORNIA                              Plaintiff/Counter-Defendant
         4929 Wilshire Boulevard, Suite 1010                      JANE DOE
    8    Los Angeles, California 90010
         Telephone: (323) 435-8205
    9    Facsimile: (323) 282-8280
         Email: asedaghatfar@cochranfirm.com
   10

   11
               I declare under penalty of perjury under the laws of the United States that the
   12   foregoing is true and correct. Executed on the 21st day of September, 2020, at Los
        Angeles, California.
   13

   14

   15
                                                                /s/ Michael Zweiback
   16
                                                                Michael Zweiback
   17

   18

   19

   20

   21
                                                     1

   22                                                                         PROOF OF SERVICE

   23
